     Case 1:19-cr-00256-NONE-SKO Document 233 Filed 07/31/20 Page 1 of 1

 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10    UNITED STATES OF AMERICA,                         No. 1:19-CR-00256-NONE-SKO
11                       Plaintiff,
12           v.                                         ORDER REQUIRING ADMINISTRATION
                                                        OF COVID-19 TEST TO FACILITATE
13    JULIO CESAR MORENO GARCIA,                        POTENTIAL RELEASE FROM ON BOND
14                       Defendant.
15

16           This court has ordered defendant Julio Cesar Moreno Garcia (“defendant”) released on
17    bond upon satisfaction of certain conditions. One of those conditions is that he test negative for
18    the Novel Coronavirus (“COVID-19”). The court understands that medical staff at his current
19    place of detention, Lerdo Detention Facility (“Lerdo”), requires a court order to administer the
20    test. Accordingly, the court HEREBY ORDERS that:
21           (1) Medical staff at Lerdo immediately administer such a test to defendant; and
22           (2) As soon as possible the results of that test be transmitted to the U.S. Marshals Service,
23                who are directed to immediately share the results with the court, pretrial services and
24                counsel in this case only.
25    IT IS SO ORDERED.
26
         Dated:     July 31, 2020
27                                                          UNITED STATES DISTRICT JUDGE
28
                                                        1
